          Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


    UNITED STATES DISTRICT COURT                                     USDC SDNY
    SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
    ------------------------------- X                                ELECTRONICALLY FILED
 SECURITIES AND EXCHANGE                                             DOC #: _________________
 COMMISSION,                                                         DATE FILED: 02/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                             Plaintiff,
-----------------------------------------------------------x
In re FANNIE MAE 2008 SECURITIES                           :          No.  18 7831
                                                                       08 Civ. Civ.(PAC)
                                                                                      6432           (JFK)
LITIGATION -against-                                       :                     ORDER
                                                                       09 MD 2013 (PAC)
                                                           :
  JOHN GERACI,                                             :           OPINION & ORDER
-----------------------------------------------------------x
                             Defendant.
    ------------------------------- X

 JOHN F. KEENAN, United States District Judge:
HONORABLE PAUL A. CROTTY, United States District Judge:
           On May 21, 2019, the Court granted the unopposed motion of
                             BACKGROUND1
    Intervenor United States of America to stay this action until
        The early years of this decade saw a boom in home financing which was fueled, among
    the conclusion of the parallel criminal case, United States v.
other things, by
  Geraci,     18low interest
                  Cr.   715 rates and lax
                              (AJN)       credit conditions.
                                        (S.D.N.   Y.).     OnNew lending instruments,
                                                               January    24, 2020,such as
                                                                                      Judge
subprime
  Nathanmortgages
         entered  (high credit risk loans)
                     judgment       in the and criminal
                                               Alt-A mortgages (low-documentation
                                                           case,   sentencing loans)
kept the boom going.
 Defendant     to a Borrowers played of
                     total term      a role too; they took on of
                                          imprisonment        unmanageable
                                                                 24 months risksand
                                                                                 on the

assumption
  imposing thatan
                the order
                    market would continue to rise and
                            of restitution         in that
                                                       therefinancing options would
                                                             total amount      of always be

available in the future. Lending discipline was lacking in the system. Mortgage originators did
 $1,098,971.38.

not hold these high-risk mortgage
         Accordingly,       by no loans. Rather
                                     later      than carry
                                             than    March the 20,
                                                               rising 2020,
                                                                      risk on their books, the is
                                                                               Plaintiff

originators
 directed   soldto
                 theiradvise
                       loans intothe
                                  the secondary
                                       Court of mortgage market, often
                                                  the status      of as  securitized
                                                                       this   case packages
                                                                                     and

known as mortgage-backed
 whether   it intendssecurities (“MBSs”).
                         to request   thatMBS markets
                                            the  stay grew
                                                         bealmost exponentially.
                                                             lifted   so it may

        But then
    pursue   its the housing against
                   claims    bubble burst. In 2006, the demand for housing dropped abruptly
                                        Defendant.

and
 SOhome prices began to fall. In light of the changing housing market, banks modified their
    ORDERED.

lending
  Dated:practices
              Newand becameNew
                   York,    unwilling
                               Yorkto refinance home mortgages without refinancing.
              February 20, 2020            ~            John F. Keenan
                                                United States District Judge
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                         1
